DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Applicants' arguments, filed October 4, 2022, have been fully considered but they are not deemed to be fully persuasive. The following rejections and/or objections constitute the complete set presently being applied to the instant application.

Claim Objections

Claim 75 is objected to because of the following informalities: the “aa” in line 2 of the claim is not an actual word as an “a” has been added immediately in front an “a” that was already present in the claim.  Appropriate correction is required.

Claim Rejections - 35 USC § 112 – New Matter

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 51 – 54 and 73 – 75 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. This new matter rejection is MAINTAINED for the reasons of record set forth in the Office Action mailed July 5, 2022 and those set forth herein.
In response to a previous new matter rejection, independent claims 51 and 75 have been amended but as currently presented, each claim still contains new matter.
Applicants cited to various figures and examples for support but these locations do not provide adequate support for the present claim limitations. 
As presently written, 900 mL of any pH 7.5 solution is used to dissolve the granular amorphous solid dispersion comprising at least 90 mg of taxane that is then orally administered. It appears that the administration begins the at least 2 hour time frame over which a supersaturated concentration of at least 70 µg/mL must be maintained. Such conditions are not supported in the any of the examples. Each of the examples is an in vitro dissolution study. The testing protocols cited at ¶¶ [0078] and [0079] of the specification as filed uses an initial solution volume of 720 mL of pH 1.2 HCl and after 1 hour, 180 mL of 0.25 M sodium phosphate monobasic and sufficient 20% NaOH to raise the pH to 4.0 was added, with additional 20% NaOH added 1 hour later to raise the pH to 6.8 and then even more 20% NaOH after 1 more additional hour to raise the pH to 7.5 with the solution assayed for taxane at various time points. 786 mg of amorphous paclitaxel granules (presumably containing at least 90 mg of paclitaxel?) were analyzed using this procedure and the results shown in figure 10. As discussed when the claims were rejected previously, such in vitro studies will not provide support for what occurs after oral administration as required by the conditions set forth in the claims. The samples were only exposed to be pH 7.5 after 3 hours of lower and varying pH values and no date for time periods longer than 2 hours at pH 7.5 was collected.
In reading the specification, it was not clear that this particular procedure was also used to generate the data in other figures such as cited Figures 3A and 4A. While no other methodology was disclosed in the disclosure as originally filed, no indication of how the data for figures other than figure 10 (e.g., amount of granules/drug) was given. The formulation of the granules tested whose behaviour is shown in these figures is clearly reported, but the amount of granules overall or the amount of taxane present in the material used was not clearly set forth. As noted above, the claim limitation requires at least 90 mg of a taxane to be present (ignoring the fact that in these tests, dissolution of the granules/drug release was being measured, which is distinction from dissolution of the material in a pH 7.5 buffer without any other pH exposure and administration to a subject).
The explanation provided by Applicant as to how the language in independent claims 51 and 75 are supported indicates that complete dissolution of the taxane would provide a concentration of 100 µg/mL under the final testing conditions (presumably 90 mg taxane divided by 900 mL of solution, which ignores the volume of 20% NaOH required for the necessary pH adjustment). The remarks then state that since 70% of the dissolution of the taxane provided was reached, this corresponds to 70 µg/mL and given the very poor solubility of taxane in water (being less than 0.1 µg/mL although the Examiner notes that no citation or reference in support of this value was provided) is a significant barrier to therapeutic use. These calculations assume a) no change in volume when raising the pH from first 4.0, then 6.8 and then 7.5 using 20% NaOH and that b) that 100% of the paclitaxel is released and therefore the 70% value (that is not seen in figure 10 and only for 1 formulation shown in figure 3A) would somehow be used to determine what was a supersaturated concentration. Applicants have not explained the dramatic drop in amount release for examples 9 and 10 in figure 3A, making it difficult ot equate the “percent released” as shown in the various figures with the maintenance of a supersaturated concentration of at least 70 µg/mL required by the claims. While the exact phrasing of the limitation regarding supersaturation has changed, there is still no explanation as to how the data in these graphs correlates to the exact language and conditions used in the claims. The arguments conclude by stating that since the amendments to claims 51 and 75 are literally disclosed, the amendments do not introduce new matter. The concentration of at least 70 µg/mL being maintained for at least two hours in any aqueous solution is not explicitly disclosed and therefore is not literally disclosed. The explanation given does not seem to fully explain how the calculations were carried out and supported by figures showing percent of drug release that can dramatically decrease over time despite the dosage form dissolving/disintegrating to indicate how such limitations are inherently present in the disclosure as originally filed.
To summarize, the additional citations and explanation do not adequately explain how the percent release works from the figures, how such data can be converted to a concentration in µg/mL recited in the claim and for open ended ranges (at least 2 hours at pH 7.5 and at least 70 µg/mL supersaturated concentration and at least 90 mg taxane) have not been set forth. Even if the particular data could be converted in such a manner, only a time period of 2 hours and at least 2 hours as claimed, and any pH 7.5 solution would not be supported by the specification as originally filed. Such data would also not support the claim as these values are after oral administration, and does not account for drug absorption and metabolism and absorption of at least some of the 900 mL of pH 7.5 solution that would decrease the volume of liquid contained in the GI tract, thus altering the concentration of taxane in the GI tract due to factors such as volume changes, drug absorption and possible crystallization/precipitation of taxane in solution.
The dependent claims fall therewith.

Claim Rejections - 35 USC § 112 – Indefiniteness

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 51 – 54 and 73 – 75 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. The required form of the composition is not clear. The preamble of claim 51 recites a “ready to administer” composition, and the last line of claim 51 clearly recites that the composition is provided as a compressed tablet. But when defining how the composition behaves, claim 51 also requires “wherein the oral compositions upon oral administration maintains a supersaturated concentration of at least 70 µg/mL taxane following dissolution of the granular amorphous solid dispersion in 900 mL of pH 7.5 solution” (emphasis added). Assuming that compression into a tablet does not alter the granular and amorphous nature of the solid dispersion, this language would indicate that the tablet would be dissolved in 900 mL of pH 7.5 solution and that solution was then administered. This renders it unclear what form the “ready to administer oral composition” must be in. A compressed tablet and solution resulting from dissolution of such a tablet are mutually exclusive forms that are recited in different parts of the claim. Note that the compressed tablet limitation is not present in claim 75 so this issue does not apply to this claim.
While the total volume would not change for the in vitro tests described in the specification as filed, when such a large volume of solution would be administered, the total volume would decrease as the liquid is absorbed into the body from the GI tract and would first encounter the much lower pH environment of the stomach, making it unclear what the pH would be at this point. Therefore it is not clear how the time frame is measured – would any assay of the taxane concentration only take place in the small intestine where presumably the pH would be closer to pH 7.5? Would such a volume of solution raise the pH of the stomach such that the normally acidic stomach would at least temporarily have a higher pH that could start the time period of at least two hours? Does the 2 hours begin when dissolution is complete and not at the time of administration? This applies to both independent claims 51 and 75 as both claims contain such language.
The dependent claims fall therewith.
Please clarify.

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim(s) 51 – 54 and 73 – 75 are rejected under 35 U.S.C. 103 as being unpatentable over CN 103083240 (CN’240) in view of Miller et al. (US 2015/0374827), Albano et al. (US 2013/0172375) and Brouwers et al. (J Pharm Sci, 2009). This rejection is MAINTAINED for the reasons set forth in the Office Action mailed July 5, 2022 and those set forth herein.
CN’240 discloses oral administration at a level of 20 mg/kg body weight (p 10 of machine translation). The person of ordinary skill in the art would routinely optimize the amount of drug present in a dosage form as the amount of active agent is clearly a result effective parameter that a person of ordinary skill in the art would routinely optimize.  Optimization of parameters is a routine practice that would be obvious for a person of ordinary skill in the art to employ and reasonably would expect success.  It would have been customary for an artisan of ordinary skill to determine the optimal amount of each ingredient to add in order to best achieve the desired results based on the particular taxane that will have different potencies, the condition of the patient (e.g., weight but also other factors such as stage of cancer being treated and side effects that may occur). 
A compressed table formulation was rendered obvious based on the teachings of Albano et al. as discussed previously. The instant claims are drawn to a product and not a method of use so dissolution in 900 mL of pH 7.5 solution that is then administered and the concentration of the taxane assayed need not be taught by the prior art. The behaviour of such formulations is determined by the structure of the solid dispersion and the combination of the applied prior art renders obvious the structural limitations and that solid dispersions can form supersaturated drug solutions following administration. “As a practical matter, the Patent Office is not equipped to manufacture products by the myriad of processes put before it and then obtain prior art products and make physical comparisons therewith.” MPEP 2113 It is noted that In re Best (195 USPQ 430) and In re Fitzgerald (205 USPQ 594) discuss the support of rejections wherein the prior art discloses subject matter which there is reason to believe inherently includes functions that are newly cited or is identical to a product instantly claimed.  In such a situation the burden is shifted to the applicants to "prove that subject matter shown to be in the prior art does not possess characteristic relied on" (205 USPQ 594, second column, first full paragraph). The evidence of record has not established that the limitations regarding supersaturation would not be met by such a composition.

Applicants traverse this rejection on the grounds that Fude (the primary reference CN’240) is not instructive in regards to the SDS content of the taxane/HPMCAS formulation and clearly teaches formulations that exclude SDS. The relative amounts of taxane, HPMCAS and SDS in the process intermediate liquid suspension of Fude are not relevant to claims 51 and 75 that require a ready to use formulation with significant quantities of SDS in the solid dispersion. 
These arguments are unpersuasive. The rejection does not rely on CN’240 to teach the presence and amount of SDS in the solid dispersion as those limitations are taught by the secondary references. Albano et al. discloses solid dispersion formulations that comprise about 1% to about 50% drug, about 50% to about 90% polymer and up to about 10% surfactant (e.g., ¶ [0022], see p 11 – 12 of July 5, 2022 Office Action for the complete discussion of the teachings of Albano et al.). Regarding that amount of taxane and SDS, claim 51 encompasses a range of 1:1 to 1:0.67 for these two ingredients and claim 75 recites a ratio of 1:1, and such ratios are achievable given the ranges for the amount of drug and surfactant disclosed by Albano et al. There is no evidence of record as to the criticality of the claimed ratios of ingredients such as taxane and SDS. 
Applicants also state that prior art references must be considered as a whole and Miller teaches complexation of a drug with a specific counterion to improve solubility and no suggestion of improving solubility using other means in this reference whose factual teachings are limited to erlotinib whose solubility is approximately two orders of magnitude greater than typical taxanes. The claims of the instant application do not incorporate a counterion that is deemed necessary by Miller et al. Table 1 of this reference [Examiner’s note: this is the second table 1 at ¶ [0069] of Miller et al.] shows that solubility is unstable and limited to about 60% of content as a value that is readily described from the details of the testing procedure. A passing reference to the inclusion of additional compounds such as surfactants is made but this does not rise to the level of disclosure. It does not appear that Fude’s teachings would permit modification by inclusion of such surfactants in a taxane/HPMCAS formulation as such surfactants are excluded by the synthetic method taught. A modification that changes the principle of operation of the prior art is not sufficient to render the claims prima facie obvious.
These arguments are unpersuasive. "The test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference .... Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art." In re Keller, 642 F.2d 413,425 (CCPA 1981). Miller is relied on to teach that either HPMCAS as used in CN’240 or the poly(methacrylic acid-co-methylmethacrylate) 1:1 polymer of instant claim 75 can be used as the polymeric carrier solid dispersions. As exemplified in Miller, Albano and Brouwers, the methodology of CN’240 is not the only manner in which solid dispersions of poorly soluble drugs such as taxanes can be prepared. That a surfactant in the claimed amounts is not taught by the primary reference does not patentably distinguish the instant claims as other references teach those elements. That an ingredient (a surfactant) used during a particular preparation procedure is not present in the final product when other methods for preparing solid dispersions which can be used to prepare solid dispersions containing surfactants in the final product does not change the principal of operation of CN’240 to patentably distinguish the instant claims.
Applicants also states that Albano is cited to cure the deficiencies of Fude but the teachings of this reference are limited to two specific compounds that are not taxanes and the formulations that were found to improve dissolution were very distinct and different despite the two compounds having similar arrangements of amide and sulfonate groups. Albano teaches a lack of predictability in regards to the formulations that improve drug solubility even for closely related formulations. Example 10 from MPEP(I)(B) is cited wherein a claimed compound was found to be non-obvious despite the prior art teaching similar compounds due to the degree of unpredictability in the art as evidences by Brouwer [Is this a typographical error and should refer to Albano as while Brouwer is used in the rejection, this reference has not been mentioned up to this point as the discussion before and after this statement all relate to Albano, not Brouwer.] Even if Albano was suggestive of SDS incorporation, this reference is silent in regards to combining SDS with HPMCAS. The surfactant content is taught as less than 10% which is far below the amounts cited in the claims. ¶ [0062] teaches away from the inclusion of SDS in granular/particulate formulations and thus Albano fails to cure the deficiencies of Fude alone or Fude modified by Miller if such were permissible.
These arguments are unpersuasive. As was discussed previously, the two drugs studied in Albano et al. are of similar structure but one compound contains a benzene ring with an electron withdrawing chloro substituent while the other compounds contains a pyrimidine ring with electron donating methoxy substituent that can alter the intrinsic solubility of the drug as well as the optimal solid dispersion formulations for each drug. While no single approach and set of ingredients in the same concentration will work for the preparation of the solid dispersions of all poorly soluble drugs, the level of skill of the person of ordinary skill in the art is also high and their knowledge, and both the explicit and implicit teachings of the applied prior art, provide a reasonable expectation of success in preparing a paclitaxel solid dispersion. As discussed below, Brouwer provides additional information and guidance when seeking to prepare solid dispersions that aids in establishing that the person of ordinary skill in the art would have a reasonable expectation of success. A person of ordinary skill in the art is also a person of ordinary creativity, not an automaton (MPEP 2141(II)(C). The relevance of the particular example cited from the MPEP is not understood as there are no modification to the structure chemical compounds used between the applied prior art and the claims so there is no motivation necessary to change the structure of compounds. That does not match the fact pattern of the instant case where the structure of the compounds used in the claims and disclosed in the prior art need not be modified. Various compounds of known structure are taught in the various references but inclusion of SDS does not require any change in the structure of the compound used from that taught in the prior art. The use of HPMCAS in combination with paclitaxel was disclosed by CN’240, and the disclosure of the use of surfactants such as SLS to improve solubility in solid dispersions that can comprise a HPMC-AS is taught by Albano et al. Although taxanes are not taught by Albano et al., the person of ordinary skill in the art would have a reasonably expectation of success that the addition of a surfactant would improve the dissolution of the active agent paclitaxel in the solid dispersion of CN’240. Only a reasonable and not an absolute expectation of success is required for a prima facie case of obviousness. Claims 51 and 75 now require at least 90 mg of taxane and claim 53 requires at least 10% by weight of the oral composition be the taxane. The other amounts in claims 51 and 75 are ratios of the various ingredients and the solid dispersion can contain other ingredients due to the use of the word “comprising”. For 10% by weight of taxane in the formulation, the amount of surfactant would range from 10% (1:1 ratio) to 6.7% (1:0.67 ratio), which overlaps with the disclosed amounts of surfactant in Albano et al. being up to about 10%. ¶ [0062] of Albano et al. has been reviewed and it is not clear how the statement “[c]ompared to solubilizers such as SLS that also provided higher bioavailability from melt extrudates, tablets containing DOSS provided a better in vitro release, suggesting DOSS surprisingly functions as release modifier” teaches away from the use of SDS in granular/ particulate formulations. That for the particular drug and tablet formulation DOSS provided better results that SLS (SDS) does not rise to the level of teaching that SDS should never be used in tablet formulations.
Applicants also argue that Brouwers provides an overview of the literature and broad guidelines for approaches from improving the solubility of low solubility drugs. Specific formulations of selected drugs are provided but this reference fails to provide any teachings of patterns or trends that would provide a reasonable expectation of success for a specific compound or class of compounds such as the combination of taxane, HPMCAS and SDS or those with a methacrylic acid-methyl methacrylate copolymer instead of HPMCAS. This reference is an invitation to investigate which is not an inherent disclosure. The reference is silent as to HPMCAS and the office states that Brouwers teaches the use of cellulose derivatives but the data as filed demonstrates that different cellulose derivatives such as HPMCP and HPMCAS have different effects on the dissolution of taxanes. The mere teaching of the possible utility of cellulose derivatives fails to teach or suggest the use of HPMCAS.
These arguments are unpersuasive. Brouwers is not relied on to teach the specifically claimed combination of taxane, SDS and either HPMCAS or poly(methacrylic acid-co-methylmethacrylate) 1:1 copolymer as these elements are rendered obvious by the explicit and implicit teachings of the other applied prior art documents. The discussion as to solid dispersions being one strategy to generate metastable supersaturated drug solutions in the gastrointestinal lumen is a general one. Applicants have not established that the person of ordinary skill in the art would not have a reasonable expectation of success of the formation and maintenance of a supersaturated drug solution in lumen of the GI tract upon administration of the taxane containing solid dispersions rendered obvious by the combined prior art. Brouwer also indicates that screening for suitable excipients and various drug compounds was known in the art, further indicating that while there may not be an absolute expectation of success in the preparation of a solid dispersion of a particular drug, a strategy to find suitable combinations was known, resulting in the person of ordinary skill in the art having a reasonable expectation of success.
The arguments state that the Office did not provide specific arguments for claims 52 through 54 and 71 and these claims are not obvious over the applied combination of prior art references. 
While not called out specifically by claim number, the limitations in each of these claims were addressed (e.g., the sentence at the top of p 11 as to an intragranular excipient and the discussion of product by process claims in the last paragraph on p 16 of the July 5, 2022 Office Action) fully address all of the limitations in the dependent claims. As discussed in greater detail above, the combination of applied prior art is not deficient as alleged by Applicants so the dependent claims are also not patentably distinguished over the applied prior art.

Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nissa M Westerberg whose telephone number is (571)270-3532. The examiner can normally be reached M - F 8 am - 4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Hartley can be reached on 571-272-0616. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Nissa M Westerberg/Primary Examiner, Art Unit 1618